FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

SYLVESTER OWINO,                       
                         Petitioner,       No. 06-74297
                 v.
                                           Agency No.
                                           A097-469-354
ERIC H. HOLDER   Jr., Attorney
General,                                     OPINION
                       Respondent.
                                       
        On Petition for Review of an Order of the
             Board of Immigration Appeals

                 Argued and Submitted
           June 23, 2009—Seattle, Washington

                    Filed August 4, 2009

    Before: Betty B. Fletcher, Raymond C. Fisher and
            Ronald M. Gould, Circuit Judges.

                    Per Curiam Opinion




                            10631
                           OWINO v. HOLDER                           10633
                                COUNSEL

Sylvester Owino (pro se), James Fife (argued), Federal Public
Defenders of San Diego, Inc., San Diego, California, for the
petitioner-appellant.

Peter D. Keisler, Assistant Attorney General, Civil Division;
Richard Evans, Assistant Director; Andrew J. Oliveira
(argued), Office of Immigration Litigation, Washington, D.C.,
for the respondent-appellee.


                                OPINION

PER CURIAM:

   Sylvester Owino petitions for review of the Board of Immi-
gration Appeal’s (“BIA”) final order of removal, which found
him credible but denied his requests for asylum, withholding
of removal and deferral of removal under the Convention
Against Torture (“CAT”). He appeals only the BIA’s denial
of deferral of removal under CAT. We have jurisdiction under
8 U.S.C. § 1252(a)(1). We grant Owino’s petition and remand
to the IJ on an open record.1

                           I.   BACKGROUND

   Owino is a citizen of Kenya who entered the United States
in 1998 on a student visa. Owino was convicted of second
degree robbery in California in 2003. After serving his three-
year sentence, he was detained by the Department of Home-
land Security and served with a notice to appear, alleging he
was subject to removal under 8 U.S.C. § 1227(a)(2)(A)(iii),
which covers aliens convicted of an aggravated felony. Owino
  1
   In a related case, Owino challenges the legality of his civil confinement
by the Department of Homeland Security. We concurrently decide that
appeal in Owino v. Napolitano, 08-56392.
10634                 OWINO v. HOLDER
admitted all factual allegations and applied for asylum, with-
holding of removal and CAT relief. He testified before an
immigration judge (“IJ”) that he feared returning to Kenya
because on two occasions he had been violently abused by
police for his public criticism of the government and his sup-
port of women’s rights. After that hearing, Owino submitted
for the record a letter from his brother, warning him not to
return to Kenya because the police would kill him if he
returned. At Owino’s final hearing, his brother was available
to testify telephonically from Europe. The IJ never explicitly
excluded Owino’s brother’s testimony, but the hearing con-
cluded without it.

   The IJ denied all relief. The IJ found that Owino’s aggra-
vated felony conviction barred him from asylum and CAT
withholding, see 8 U.S.C. § 1158(b)(2)(A)(ii), (b)(2)(B)(i),
and that Owino’s crime was “particularly serious,” barring
him from withholding of removal, see 8 U.S.C.
§ 1231(b)(3)(B)(ii). Owino does not appeal these decisions.
The IJ also addressed the merits of Owino’s request for defer-
ral of removal under CAT — because deferral has no criminal
conviction bar, see 8 C.F.R. § 1208.17 — and denied Owino
relief. The IJ found Owino not credible, assuming that his
story would be susceptible to documentary evidence that
Owino failed to supply. The IJ further found that Owino did
not meet his burden to show it was more likely than not he
would be tortured in Kenya because Owino did not demon-
strate a nexus between general police corruption in Kenya and
a likelihood that Owino would himself be tortured if he
returned. Owino appealed to the BIA and proffered additional
documentary evidence with his brief. The BIA refused the
new evidence, but reversed the IJ’s credibility determination
as unsupported by the record, without mentioning the stan-
dards imposed by the REAL ID Act. See 8 U.S.C.
§ 1158(b)(1)(B)(iii). The BIA nevertheless dismissed
Owino’s appeal because it agreed with the IJ that Owino
failed to establish a nexus between corruption of some
Kenyan officials and Owino’s fear of being tortured. Further,
                       OWINO v. HOLDER                    10635
the BIA noted the need for corroborating evidence to bolster
Owino’s generalized testimony. Owino argues that (1) the IJ
and the BIA applied the wrong legal standard to his CAT
claim; (2) the IJ violated his due process rights by failing to
allow his brother to testify telephonically; and (3) the BIA
violated his due process rights by failing to consider the addi-
tional documentary evidence submitted with Owino’s BIA
brief.

                        II.   ANALYSIS

   We first address our jurisdiction. Although Owino is
removable by reason of having committed an aggravated fel-
ony, see 8 U.S.C. § 1227(a)(2)(A)(iii), the government cor-
rectly concedes that “[t]he jurisdiction-stripping provision of
8 U.S.C. § 1252(a)(2)(C) does not deprive us of jurisdiction
over denials of deferral of removal under the CAT.” Lemus-
Galvan v. Mukasey, 518 F.3d 1081, 1083 (9th Cir. 2008). We
therefore have jurisdiction over the final order of removal
under 8 U.S.C. § 1252(a)(1).

   [1] On the merits of his CAT deferral claim, Owino argues
that the BIA erroneously required him to corroborate his cred-
ible testimony and urges us to remand for reconsideration
under the proper legal standard, invoking cases such as
Karapetyan v. Mukasey, 543 F.3d 1118, 1123-24 (9th Cir.
2008), a pre-REAL ID Act case holding that an IJ may not
require corroboration of credible testimony. However, the
REAL ID Act applies here, because Owino’s application for
relief from removal was filed January 18, 2006. The Act
establishes the proper legal standards governing adverse cred-
ibility determinations. See 8 U.S.C. § 1158(b)(1)(B)(iii). Even
assuming credibility, the Act permits an IJ to “determine[ ]
that the applicant should provide evidence which corroborates
otherwise credible testimony.” 8 U.S.C. § 1229a(c)(4)(B).
The government urges us to remand for application of these
standards to Owino’s case. Because neither the IJ nor the BIA
applied the REAL ID Act, we agree with the government, and
10636                 OWINO v. HOLDER
remand to the IJ on an open record to determine the merits of
Owino’s application under the REAL ID Act’s standards. See
INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

   Accordingly, we need not reach Owino’s due process argu-
ments regarding evidence he proffered to the IJ and BIA. As
the government agreed at oral argument, both parties will be
able to supplement the record with admissible evidence on
remand, so Owino will be able to proffer his brother’s rele-
vant testimony, the documents he appended to his BIA brief
and evidence of current conditions in Kenya. We do not, of
course, rule on the admissibility or probity of such evidence.

  PETITION GRANTED AND REMANDED.